Citation Nr: 0302277	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  96-40 686	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-operative 
congenital cystic tumor of the cervicothoracic spine.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from September 1939 to July 
1941.

This matter is before the Board of Veterans' Appeals from a 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota, which denied the 
claim.

This case was previously before the Board in August 1998, at 
which time the claim was denied.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By a February 2001 Order, the Court vacated 
and remanded the Board's decision for readjudication.  
Judgment was subsequently issued by the Court in March 2001.  
Thereafter, the veteran appealed the Court's decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In May 2002, the Federal Circuit affirmed 
the Court's decision.


FINDINGS OF FACT

On January 21, 2003, VA was notified by the veteran's 
attorney that the veteran had died on January [redacted], 2003.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 
(2002). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the record reflects that the veteran died 
during the pendency of this appeal.  In January 2003, his 
attorney informed VA that the veteran's spouse reported he 
had died earlier that month.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 
(2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.




		
R. F. WILLIAMS
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



